Citation Nr: 1401764	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-44 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for neurological failure in the right leg secondary to service-connected compression fracture L1, L4, and L5.

4.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claim for entitlement to service connection for PTSD, and assigned a disability rating of 30 percent, effective June 28, 2007, and denied the Veteran's claims for entitlement to service connection for neurological failure in the right leg and a neck disability.  

A hearing was held on April 25, 2013, in Waco, Texas before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the electronic claims file.

In March 2009, the Veteran presented testimony at a hearing conducted at the Waco RO before a Decision Review Officer (DRO). A transcript of this hearing is in the Veteran's claims folder.

The issue of entitlement to service connection for alcohol dependency, to include as secondary to PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a neck disability, entitlement to service connection for neurological failure in the right leg secondary to service-connected compression fracture L1, L4, and L5, entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), and entitlement to a total disability rating based on individual unemployability (TDIU) are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1976 rating decision, the RO denied service connection for a neck disability; the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period. 

2.  Evidence associated with the claims file since the December 1976 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a neck disability.


CONCLUSIONS OF LAW

1.  The December 1976 rating decision, in which the RO denied service connection for a neck disability, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

2.  As evidence pertinent to the claim for service connection for a neck disability, received since the RO's December 1976 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's new and material evidence claim for a neck disability, the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the claim, because the Board is taking favorable action by reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

New and Material Evidence

In December 1976, the RO denied entitlement to service connection for a neck disability.  The Veteran was informed of the decision, but the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period.  The RO's December 1976 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

The evidence of record for the December 1976 rating decision consisted of VA treatment records, service records and a VA examination.

The basis for the RO's December 1976 denial was that there was no evidence of a neck disability in service and during the pendency of the claim, x-rays of the cervical spine were negative.
 
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Here, the last final denial of the claim is the RO's December 1987 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  
In August 2007, the Veteran submitted a claim for a neck disability that included a statement from the Veteran that his injury occurred when his helicopter crashed.  The Veteran was afforded a VA examination in September 2009 where he reported that he has had cervical spine pain since this injury, and wherein a VA examiner assessed the Veteran with degenerative disk disease, C6/7, cervical spine.  As a lay person, the Veteran is competent to comment upon his personal observations and symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically the existence of a current disability and whether the Veteran's disability was caused by service.  Therefore it is new and material, and reopening the claim for service connection for a neck disability is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for a neck disability is reopened.


REMAND

Reasons for Remand: To obtain supplemental VA medical opinions and adjudicate inextricably intertwined issues.

Neck Disability

The Veteran was afforded a VA examination in September 2009 for his neck disability.  The examiner provided a diagnosis of degenerative disk disease, C6/7, cervical spine.

In his September 2009 opinion, the VA examiner opined that the Veteran's current neck disability was less likely as not related to military service, based on the silence of the service medical record.  The examiner stated that the claims file is silent in regard to treatment for a cervical spine condition or complaints of a cervical spine condition. 

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's claims file contains a November 1976 orthopedic note from VA Hospital OPS (VAH OPS), Dallas, Texas, which documents the Veteran reporting a neck injury from having his helicopter shot down in Vietnam in 1970.  The Veteran reported that he was told he had a fracture of his neck.  He presented to the orthopedic consultation with complaints of severe neck and low back pain.  

Additionally, the record contains other lay statements and personnel records indicating that the Veteran participated in combat and incurred injuries when his helicopter crashed after taking enemy fire.  Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  As the Board finds the Veteran to be a combat veteran whose assertions of injuring his neck in combat are consistent with the time, place, and circumstances of such service, the Veteran is thus presumed to have sustained a neck injury in service.

Because the September 2009 VA examiner's opinion is based on an inaccurate factual premise, it has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  On remand, an addendum opinion must be acquired which takes account of the Veteran's presumed in-service injury.  





Neurological Failure of the Right Leg

The Veteran was afforded a VA examination regarding his neurological failure of the right leg, secondary to a compression fracture at L1, L4, and L5 on August 2008.  

The VA examiner noted that the Veteran could not move his legs and was unable to walk or stand for approximately 3-4 weeks following his in-service helicopter crash.  At the time of the August 2008 examination, the Veteran reported no numbness of his legs, but stated that his right leg gives way occasionally, causing him to fall, and reporting that this occurred three times during the preceding year.  He reported that it doesn't last long, and that he massages the thigh and this helps within five minutes.

Under the diagnosis section of the report, the VA examiner wrote "L1, L4, L5 compression fractures secondary to UHIC gunshot on May 10, 1971 with chronic low back pain.  The right leg gives away approximately three times a year and only lasts five minutes.  No other neurological deficits found. . . ."  While the examiner described the Veteran's right leg symptoms, he provided neither a diagnosis nor an etiological opinion regarding whether the Veteran's right leg disability is aggravated or caused by the Veteran's service-connected compression fracture at L1, L4, and L5.  The Board notes that the Veteran's compression fracture was found to have resulted from an in-service helicopter crash, and not a gunshot.  Additionally, as the evidence shows that the Veteran incurred an injury in service which affected his ability to use his legs for a period thereafter, an opinion is also needed regarding service connection on a direct basis.  See Robinson v. Mansfeld, 21 Vet. App. 545 (2007) (when a Veteran brings a claim for a disability, VA must consider all theories of entitlement).  On remand, a supplemental VA opinion must be acquired to ensure the Veteran an adequate examination on this disability.  See Barr, 21 Vet. App at 312.           




PTSD

The Veteran was afforded a VA examination regarding his PTSD in August 2008.  The examiner estimated that the Veteran's alcoholism and PTSD with associated depression contribute 50 percent each to the total GAF score.  The Board finds that the issue of an increased initial rating for PTSD is inextricably intertwined with the referred claim for entitlement to service connection for alcohol dependence, secondary to PTSD, and must also be remanded to the AOJ for appropriate action.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (finding that 38 U.S.C.A. § 1110 does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229  (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

In this case, the Veteran is currently unemployed and the record contains an April 2013 letter from a physician stating that the Veteran is permanently unemployable due to his severe PTSD.  The Board finds that the issue of TDIU has been raised and must be considered.  

Further, the Board notes that the issues of entitlement to an increased rating for PTSD and entitlement to TDIU are inextricably intertwined.  See Harris, 1 Vet. App. at 183.  Thus, the issue of TDIU must also be remanded to the AOJ for adjudication.

For the aforementioned reasons, further development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to the examiner who conducted the September 2009 VA examination, or if unavailable, to another suitably qualified VA medical professional for a clarifying opinion as to the nature and etiology of the Veteran's neck disability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current neck disability arose during service or is otherwise related to any incident of service. 

The examiner should specifically comment upon the significance, if any, of the November 1976 orthopedic note from VAH OPS, Dallas, Texas which documents the Veteran's reports of a neck injury and resultant severe neck pain from having his helicopter shot down in Vietnam in 1970.  Additionally, the examiner is advised that as a combat veteran, the Veteran is presumed to have incurred a neck injury in service, as it is consistent with the circumstances surrounding the Veteran's in-combat helicopter crash.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Refer the Veteran's claims file to a suitably qualified VA medical professional for a clarifying opinion as to the nature and etiology of the Veteran's right leg disability.  The examiner must be given full access to the Veteran's complete VA claims file and electronic file for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must complete the following:

a.  Provide a diagnosis for any current neurological or other disability affecting the Veteran's right leg. 

b.  For any and all diagnoses provided, the examiner must provide an opinion as to the following:

i.  Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the disorder is causally or etiologically related to any in-service disease, event, or injury.

The examiner is advised that as a combat veteran, the Veteran is presumed to have incurred an injury in service which rendered him unable to move his legs and walk or stand for approximately 3-4 weeks following his in-service helicopter crash.  

ii.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right leg disability was caused by the Veteran's service-connected compression fracture, L1, L4, L5.  

iii.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right leg disability was aggravated by the Veteran's service-connected compression fracture, L1, L4, L5.

 For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After the completion of the aforementioned development, the RO/AMC should readjudicate the issues of entitlement to service connection for a neck disability and entitlement to service connection for neurological failure in the right leg, to include as secondary to service-connected compression fracture L1, L4, and L5, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

4.  After undertaking any necessary development, adjudicate the referred claim of service connection for alcohol dependency, secondary to service-connected PTSD.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wished to initiate an appeal from this determination.

The RO must then wait until the Veteran submits an appeal or the appeal period has expired for the referred claim.   

a.  If entitlement to service connection is granted for the referred claim for alcohol dependency, secondary to PTSD, the RO must reclassify the claim for an initial disability rating in excess of 30 percent for service-connected PTSD as an initial disability rating in excess of 30 percent for an acquired mental disorder, to include PTSD with associated alcohol dependence, and a new evaluation should be assigned based on the combined symptomatology.  The RO should also adjudicate the issue of entitlement to TDIU as due to an acquired mental disorder.   

OR

b.  If entitlement to service connection is denied for the referred claim for alcohol dependency, after waiting the appropriate time, readjudicate the claims of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD and entitlement to TDIU due to PTSD.  

If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


